                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST                   Case No. 0:18-cv-01776 (JRT-HB)
LITIGATION
                                       Case No. 0:21-md-02998 (JRT-HB)

                                       CONSUMER INDIRECT
                                       PURCHASER PLAINTIFFS’
                                       RESPONSE REGARDING
This Document Relates to:              COURT’S AUGUST 5, 2021,
                                       BRIEFING ORDER
All Actions




010736-11/1606715 V1
                                               TABLE OF CONTENTS
                                                                                                                                  Page

INTRODUCTION ............................................................................................................... 1

ARGUMENT....................................................................................................................... 2

I.       The JPML ordered the new DAP cases centralized into an MDL with
         those already pending before this Court. .................................................................. 2

II.      The JPML’s centralization—whether resulting in coordinated or
         consolidated pretrial proceedings—allows all the cases to receive the
         benefits of proceeding as an MDL. .......................................................................... 5

         A.        MDL judges may exercise the powers of a district judge in
                   any district for the purpose of conducting pretrial depositions
                   and enforcing third party subpoenas. ............................................................ 5

         B.        These broad powers are important to CIPs, because in other
                   litigation DAPs have unnecessarily required subpoenas to be
                   issued and enforced all over the country. ...................................................... 7

III.     Consolidation will allow the three-year litigation effort to proceed
         without interruption by new DAPs whose interests are adverse to
         CIPs. ......................................................................................................................... 9

CONCLUSION ................................................................................................................. 12




                                                                 -i-
010736-11/1606715 V1
                                           TABLE OF AUTHORITIES

                                                                                                                       Page(s)

Cases

In re Asbestos Prod. Liab. Litig. (No. VI),
    256 F.R.D. 151 (E.D. Pa. 2009) ..................................................................................... 6

In re Bear Creek Techs., Inc., (‘772) Pat. Litig.,
    858 F.Supp.2d 1375 (J.P.M.L. 2012) ......................................................................... 4, 5

In re Checking Acct. Overdraft Litig.,
    626 F. Supp. 2d 1333 (J.P.M.L. 2009) ........................................................................... 4

In re: Disposable Contact Lens Antitrust Litig.,
    109 F. Supp. 3d 1369 (J.P.M.L. 2015) ........................................................................... 4

In re Disposable Contact Lens Antitrust Litig.,
    306 F. Supp. 3d 372 (D.D.C. 2017) ............................................................................... 5

In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig.,
    2020 WL 9065791 (S.D.N.Y. May 8, 2020) ............................................................. 5, 6

In re Levaquin Prod. Liab. Litig.,
    2010 WL 4867407 (D. Minn. Nov. 9, 2010) ................................................................. 5

In re Neurontin Mktg., Sales Pracs., & Prod. Liab. Litig.,
    245 F.R.D. 55 (D. Mass. 2007) ...................................................................................... 6

U.S. ex rel. Pouge v. Diabetes Treatment Ctrs. of Am., Inc.,
   444 F.3d 462 (6th Cir. 2006) ......................................................................................... 6

                                              FEDERAL STATUTES

28 U.S.C § 1407(b) .............................................................................................................. 5

                                                  FEDERAL RULES

Federal Rule of Civil Procedure 23 ..................................................................................... 6

Federal Rule of Civil Procedure 45 ..................................................................................... 6




                                                              - ii -
010736-11/1606715 V1
                                     INTRODUCTION

         Consumer Indirect Purchaser Plaintiffs (CIPs) respond here to the Court’s August

5, 2021, briefing order regarding the consolidation of cases discussed at the July 14,

2001, status conference. As a threshold matter, at that status conference the new

individual direct-action purchasers (new DAPs) set up a false dichotomy: “whether the

MDL is going to be separate and coordinated, separate formally but coordinated

significantly with the existing action” or “collapsed” into consolidated cases. But the

JPML rejected new DAPs’ request for a separate MDL and instead centralized the cases

into an MDL before this Court for “coordinated or consolidated pretrial proceedings.” So

whether coordinated or consolidated, the cases are still part of the same MDL. See section

I, below.

         New DAPs set up this false dichotomy, because by keeping the consumer indirect

purchaser plaintiffs out of the MDL, new DAPs would thereby prevent CIPs from taking

advantage of streamlined discovery available to MDL litigants in obtaining discovery

from third parties such as DAPs. And counsel for CIPs know from their experience in the

ongoing In re Broiler Chicken Antitrust Litigation that such streamlined discovery from

third parties like DAPs is important given that the DAPs there—represented by the same

counsel as here—refused to voluntarily appear before the judge overseeing In re Broiler

Chicken. See section II, below.

         Indeed, new DAPs are following the same pattern as in In re Broiler Chicken

where the class plaintiffs were first to file and spent years litigating the case, only for the

DAPs there to inject themselves into the case and exclude the class plaintiffs from


                                             -1-
010736-11/1606715 V1
relevant discovery efforts. New DAPs here say they just want to avoid being relegated to

second class citizens. But in asking to take the lead on half the depositions already

planned by Class Plaintiffs, new DAPs are attempting to hijack the multi-year litigation

effort for their benefit, which is particularly remarkable given DAPs’ adverse interests

when it comes to proving pass through. CIPs filed the first complaint here—No. 18-cv-

1776—and that was almost three years prior to the filing of the new DAP complaints. If

new DAPs wanted to be in charge they should have brought their cases years earlier.

Thus, in deciding whether to coordinate or consolidate all the cases comprising this

MDL, CIPs respectfully submit that the new DAP cases should be consolidated with all

those that were already proceeding before this Court—including the first-filed CIP action.

The new DAP cases should follow the lead of the litigation effort already underway, with

appropriate allowances to seek additional discovery specific to their individualized

interests (just like the Court ordered as to the old DAPs). See section III, below.

                                       ARGUMENT

I.       The JPML ordered the new DAP cases centralized into an MDL with those
         already pending before this Court.

         As the Panel put it in the transfer order, “[m]ovants seek an MDL consisting of

only individual direct purchaser actions” while the parties “have notified the Panel of two

related actions, one of which, pending in the District of Minnesota, is captioned In re

Pork Antitrust Litigation.”1 The Panel explained that the “Minnesota litigation involves


     1
     Transfer Order, In re: Pork Direct and Indirect Purchaser Antitrust Litig., No. MDL
2998, ECF No. 55, at 1 (J.P.M.L. June 9, 2021). Internal citations and quotations omitted
and emphasis added throughout unless otherwise indicated.


                                            -2-
010736-11/1606715 V1
putative direct purchaser and indirect purchaser classes, as well as two individual actions,

all of which have been consolidated for pretrial purposes.”2 The Panel further explained

that “Defendants, the class plaintiffs in the Minnesota litigation, and the Commonwealth

of Puerto Rico (the plaintiff in one of the individual actions in the District of Minnesota)

support centralization, but request that the actions on the motion be centralized with the

consolidated Minnesota litigation.”3

          The Panel went on to conclude that “[c]entralization of the individual direct

purchaser actions separate from the Minnesota litigation, as requested by movants, would

result in duplicative pretrial proceedings and potentially inconsistent pretrial rulings.”4 In

other words, new DAPs would not be centralized into an MDL separate from the

Minnesota cases but together with them. So the Panel ordered the out-of-district cases

transferred to the District of Minnesota for “coordinated or consolidated pretrial

proceedings.”5 And the Panel renamed MDL No. 2998 to match that of the consolidated

Minnesota proceeding: “IT IS FURTHER ORDERED that MDL No. 2998 is renamed In

re: Pork Antitrust Litigation.”6




    2
        Id.
    3
        Id.
    4
        Id. at 2.
    5
        Id.
    6
        Id.


                                              -3-
010736-11/1606715 V1
          New DAPs now continue to claim that they should proceed “separate from the

Minnesota litigation”—the position explicitly rejected by the Panel in its transfer order.

As new DAPs stated at the July 14, 2021, status conference:

                  One of the issues about which we have disagreed is whether
                  the MDL is going to be separate and coordinated, separate
                  formally but coordinated significantly with the existing
                  action, which in our view is reflected in our papers. The
                  defendants seem to have a view that these matters should be
                  collapsed, which I don’t think was what the JPML did in its
                  orders.7

And new DAPs repeated at the status conference that “it’s important to continue to

recognize that the MDL is separate.”8 But the MDL is not separate. The Panel centralized

the out-of-district cases together with the consolidated Minnesota proceeding and

renamed the MDL In re: Pork Antitrust Litigation to match that proceeding. Indeed, that

is the only read of the transfer order that makes sense: otherwise two of the four DAP

actions would not be included in the MDL.

          Now that is not to say that the cases must be “collapsed,” as new DAPs describe

the purported only alternative to separate MDL treatment. On the contrary, here the

JPML, as it usually does, reserved for the district court the decision whether to treat

constituent MDL cases as coordinated or consolidated. In In re Bear Creek Techs., Inc.,

(‘772) Pat. Litig., for example, the Panel stated that it “refrain[s] from dictating the




    7
     See Declaration of Shana Scarlett in Support of Consumer Indirect Purchaser
Plaintiffs’ Response re Court’s August 5, 2021, Briefing Order (“Scarlett Decl.”), Ex. A
(July 14, 2021, Hrg. Tr.) at 5:24-6:5.
    8
        Id. at 23:1-2.


                                              -4-
010736-11/1606715 V1
structure of an MDL’s pretrial proceedings (such as whether the litigation will proceed in

a coordinated manner as opposed to consolidated proceedings)”:

                  We choose instead to leave the degree of coordination or
                  consolidation of involved actions to the sound discretion of
                  the transferee judge. In instances such as this, in which
                  litigants seek to create a new MDL, we typically refer to our
                  transfer of actions for coordinated or consolidated pretrial
                  proceedings as “centralization,” which we hope clarifies our
                  role in the MDL process.9

So the cases can proceed in the same MDL, as the Panel ordered, whether this Court

decides to coordinate or consolidate them.

II.       The JPML’s centralization—whether resulting in coordinated or
          consolidated pretrial proceedings—allows all the cases to receive the benefits
          of proceeding as an MDL.

          A.      MDL judges may exercise the powers of a district judge in any district
                  for the purpose of conducting pretrial depositions and enforcing third
                  party subpoenas.

          Section 1407(b) states that MDL judges “may exercise the powers of a district

judge in any district for the purpose of conducting pretrial depositions in such




      9
     858 F. Supp. 2d 1375, 1377 (J.P.M.L. 2012). See also In re Checking Acct.
Overdraft Litig., 626 F. Supp. 2d 1333, 1335-36 (J.P.M.L. 2009) (“The MDL No. 2036
transferee court can employ any number of pretrial techniques—such as establishing
separate discovery and/or motion tracks—to efficiently manage this litigation. [C]oncerns
regarding the manner and extent of coordination or consolidation of the pretrial
proceedings can be presented to the transferee judge.”); In re: Disposable Contact Lens
Antitrust Litig., 109 F. Supp. 3d 1369, 1370-71 (J.P.M.L. 2015) (in centralizing cases,
suggesting that coordination of individual direct purchaser action with the other actions
“may be preferable to consolidation” but because “Section 1407 contemplates transfer for
coordinated or consolidated pretrial proceedings” again “leav[ing] the question of
determining the extent of any coordination or consolidation to the discretion of the
transferee judge”).


                                               -5-
010736-11/1606715 V1
coordinated or consolidated pretrial proceedings.”10 In addition, despite the reference to

depositions, “it is widely accepted that this authority extends to all pretrial proceedings,

including governance of non-party, extra-district subpoenas.”11 So courts have “held that

the transferee judge who manages an MDL has jurisdiction under section 1407 (i.e., the

statute authorizing MDL proceedings) to enforce a subpoena that requires compliance in

another district.”12

          For example, in U.S. ex rel. Pogue v. Diabetes Treatment Ctrs. of Am., Inc., the

Sixth Circuit held that “a judge presiding over an MDL . . . can compel production by an

extra-district nonparty [and] enforce, modify, or quash a subpoena directed to an extra-

district nonparty.”13 Likewise, courts in the Eight Circuit have recognized that “in MDLs,

courts are even less likely to prescribe territorial restrictions since such restrictions could

hinder litigation and the intent of an MDL is to make litigation more efficient.”14 Thus,

the “relevant statutes and caselaw provide for an MDL Court to resolve disputes arising




    10
         28 U.S.C § 1407(b).
    11
    See also In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., No. 14-
MD-2542 (VSB), 2020 WL 9065791, at *1-2 (S.D.N.Y. May 8, 2020).
    12
     In re Disposable Contact Lens Antitrust Litig., 306 F. Supp. 3d 372, 378 & n. 3
(D.D.C. 2017) (collecting cases).
    13
         444 F.3d 462, 468-69 (6th Cir. 2006).
    14
      In re Levaquin Prod. Liab. Litig., No. CIV. 08-5743 (JRT), 2010 WL 4867407, at
*1 (D. Minn. Nov. 9, 2010) (citing In re Vioxx Products Liab. Litig., 438 F.Supp.2d 664,
667, 669 (E.D. La. 2006) (“If one court is going to be legislatively mandated to handle
thousands of cases from throughout the nation, it needs some national reach at least as to
the parties.”)).


                                              -6-
010736-11/1606715 V1
from the service of Rule 45 subpoenas on non-parties located in other districts.”15 Indeed,

to hold “that a court presiding over an MDL case could not enforce a motion to compel

would hamper the ability of an MDL court to coordinate and consolidate pretrial

proceedings.”16 Accordingly, MDL courts routinely issue orders centralizing enforcement

of subpoenas within the MDL district.17

          B.      These broad powers are important to CIPs, because in other litigation
                  DAPs have unnecessarily required subpoenas to be issued and enforced
                  all over the country.

          Third party discovery is critical to CIPs’ ability to obtain (1) the data necessary to

prove the pass through of antitrust impact from direct purchasers to indirect purchasers;

and (2) the contact information necessary to direct notice to class members. In other

words, third party discovery—specifically from individual direct purchasers like DAPs—

is necessary for CIPs to obtain Rule 23 certification, to establish their case on the merits,

and to give class members notice of their rights.

          In In re Broiler Chicken, for instance, the CIPs there brought claims involving the

chicken industry’s violation of state and federal antitrust laws by conspiring to fix the

prices for fresh, raw chicken sold in grocery stores.18 Target Corporation (“Target”) is a




    15
    In re Neurontin Mktg., Sales Pracs., & Prod. Liab. Litig., 245 F.R.D. 55, 57 (D.
Mass. 2007).
    16
         In re Asbestos Prod. Liab. Litig. (No. VI), 256 F.R.D. 151, 154 (E.D. Pa. 2009).
    17
      In re Keurig, 2020 WL 9065791, at *1-2 (collecting cases and issuing order “to
adjudicate motions relating to enforcement of subpoenas against non-parties outside this
District, and to centralize all such motions in this District”).
    18
         No. 16-cv-08637 (N.D. Ill.) (Durkin, J.).


                                               -7-
010736-11/1606715 V1
DAP in a case that is consolidated but not part of an MDL.19 So when the CIPs there

served a subpoena on Target and moved to transfer the motion to compel to the Northern

District of Illinois where both cases are pending before Judge Durkin, Target—

represented by the same counsel as new DAPs here—opposed the motion and required

CIPs to litigate the issue before a different judge in the district of Minnesota.20 And the

unnecessary procedural headache mounts as additional subpoenaed grocery retailers and

wholesalers take the same position, and CIPs spend considerable time and expense

explaining the same facts to courts across the country.21

          Likewise, during depositions of DAPs noticed as part of the cases consolidated

with In re Broiler Chicken, counsel for U.S. Foods and Sysco—the same counsel as for

Sysco here—refused to allow the CIPs there to ask questions of the witnesses,22 arguing




    19
         Target Corp. v. Agri Stats, Inc., No. 20-cv-7191 (N.D. Ill.) (Durkin, J.).
    20
      Memo. ISO Mot. to Transfer, No. 21-mc-00034-DSD, ECF No. 15 (D. Minn. May
6, 2021) (motion to transfer); Target Corp.’s Memo. of Law in Opp’n to End-User Class
Pls.’ Mot. to Transfer and Mot. to Compel, No. 21-cv-03352, ECF No. 29 (N.D. Ill. May
21, 2021) (listing Scott Gant as counsel for Target in opposition to motion to transfer);
End-User Consumer Pls.’ Reply ISO Their Mots. to Transfer and to Compel, No. 21-cv-
03352, ECF No. 36 (N.D. Ill. May 28, 2021) (reply in support).
    21
      Courts less familiar with the proceeding may not appreciate as Magistrate Judge
Gilbert did that, although a third-party retailer or wholesale may argue that “it is a non-
party to these proceedings and, therefore, any burden imposed upon it by the IPPs’
subpoenas is particularly undue,” as a “potential member of the putative DPP class as a
large distributor of Broilers,” the retailer or wholesaler “potentially could benefit from a
recovery by the DPPs in this case and it is not a completely disinterested party in the
classic sense.” Order, No. 16-cv-08637, ECF No. 2208, at 3-4 (N.D. Ill. May 6, 2019).
    22
     Scarlett Decl., Ex. B (Dec. 2, 2020, Letter from Gustafson Gluek PLLC to all
counsel).


                                               -8-
010736-11/1606715 V1
that CIPs had to “issue nonparty subpoenas to participate in any deposition of the DAP

representatives.”23

             The broad power granted to an MDL judge allows the Court to cut through all this.

It is likely for this reason that new DAPs—which would be subject to such streamlined

discovery—invite this Court to misread the Panel’s transfer order as centralizing the two

new DAP cases separate from In re Pork Antitrust Litigation (after which the MDL was

named).

III.         Consolidation will allow the three-year litigation effort to proceed without
             interruption by new DAPs whose interests are adverse to CIPs.

             As Magistrate Judge Gilbert explained in In Re Broiler Chicken, “[t]o show

impact on the indirect purchaser classes, the IPPs will have to establish that any

overcharge due to the alleged conspiracy was passed through to the EUPs and CIIPPs.”24

So the “transaction data and information being sought from Porky Products is directly

relevant to the EUPs’ and CIIPPs’ efforts to show that any alleged overcharge for the

purchase of Broilers was passed through the distribution chain to the IPPs.”25 But as CIPs

explained at the recent status conference, “DAPs are hostile and in conflict with the




       23
            Id., Ex. A at 14:5-16.
       24
            No. 16-cv-08637, ECF No. 2208, at 2 (N.D. Ill. May 6, 2019).
       25
      Id. The structured and transactional data sought included Porky Products’ “purchase
and sales data, its contracts relating to those purchases and sales, its rebate and discounts
terms (if any), and any market analysis Porky Products conducted, as evidence to
establish that any alleged overcharge for the purchase of Broilers was passed through the
distribution chain to the IPPs.” Id. at 1.


                                                -9-
010736-11/1606715 V1
indirect purchasers when it relates to pass-through” due to potential allocation issues.26

So allowing new DAPs to step in and take the lead on half of the depositions that CIPs

already planned to take in support of class certification—despite that diverging interest—

would gravely prejudice CIPs.

          Moreover, as CIPs also explained, “direct action plaintiffs and the opt-outs have

much smaller cases that they attempt to prove” as compared to the class cases.27 So DAPs

“have very little interest in proving a conspiracy that impacts the entire market,” or

“demonstrating common impact”—which is key to class certification.28 Instead, “[m]any

of their requests in other large MDLs relate to their individual salesperson that negotiated

with the defendant and on the other side the individual defendant employee that

negotiated with them.”29 For example, in In re Broiler Chicken, direct action plaintiff and

retail grocer ALDI brought a motion to compel focused entirely on such individualized

discovery.30 But this stands in complete contrast to CIPs’ focus on proving a broader

impact at class certification through market mechanisms. So to allow new DAPs to take

the lead on half the depositions that Class Plaintiffs already planned to take would again




    26
         Scarlett Decl., Ex. A at 15:19-21.
    27
         Id. at 15:4-5.
    28
         Id. at 15:6-8.
    29
         Id. at 15:9-12.
    30
     Memo. of Law ISO Mot. to Compel Individualized Disc. for Aldi, Inc. from Defs.
Tyson, Koch, Simmons, and Foster Farms, No. 16-cv-08637, ECF No. 4797 (N.D. Ill.
June 30, 2021).


                                              - 10 -
010736-11/1606715 V1
gravely prejudice Class Plaintiffs from being able to demonstrate the common impact

needed for class certification.31

          Instead, as the Court ordered with respect to the two earlier filed DAP actions, the

new DAP cases should be consolidated with the rest of In re Pork Antitrust Litigation

and, in addition to whatever coordinated discovery may be appropriate, “each of the

consolidated cases may require discovery that is unique to the circumstances and causes

of action at issue therein.”32

          This is only fair. If new DAPs wanted to be in charge they should have brought

their cases years earlier. Instead, new DAPs are following the same pattern as in In re

Broiler Chicken where the class plaintiffs were first to file and spent years litigating the

case,33 only for the DAPs there to later inject themselves34 and create unnecessary

litigation hurdles, as discussed above in section II.B. Indeed, there would be no end to the

administrative hassles if the Court accepted new DAP’s read of the Panel’s transfer order.

For example, since the Court requested briefing regarding consolidation, new DAPs

requested copies of documents produced in response to third-party subpoenas to date, but




    31
      New DAPs argued at the status conference that if CIPs are adverse to DAPs, then
they are also adverse to DPPs. Scarlett Decl., Ex. A at 20:1-7. But this overlooks that the
issue of pass through is the very reason for separate representation of DPPs and CIPs. Yet
those classes remain united—unlike DAPs—in showing broad impact.
    32
         Order on Stipulation Regarding Consolidation, ECF No. 644, ¶ 3 (Jan. 21, 2021).
    33
     Maplevale Compl. (DPPs), No. 16-cv-8637, ECF No. 1 (N.D. Ill. Sept. 9, 2016);
Fargo Compl. (Commercial IPPs), No. 16-cv-8851, ECF No. 1 (N.D. Ill. Sept. 12, 2016);
Percy Compl. (EUCPs), No. 16-cv-8931, ECF No. 1 (N.D. Ill. Sept. 14, 2016).
    34
         Affiliated Foods Compl., No. 17-cv-8850, ECF No. 1 (N.D. Ill. Dec. 8, 2017).


                                              - 11 -
010736-11/1606715 V1
Defendants take the position that the protective order prohibits producing third party

materials in a different case without express permission; new DAPs say theirs is a

separate case, so Defendants say the materials cannot be produced.35 This is the sort of

headache that centralization is meant to avoid—and it will affect CIPs equally.

          The first-filed case here was by CIPs in June of 2018.36 And it was not until

almost three years later that new DAPs, now seeking to take over half the deposition

questioning, filed their first complaint.37 They say they just want to avoid being relegated

to second class citizens.38 But they are actually attempting to hijack a multi-year litigation

effort for their own benefit, which is particularly remarkable given DAPs’ divergent

interests when it comes to proving common impact and pass through. And more

remarkable still is that new DAPs want to benefit from all the litigation effort to date yet,

at the same time, do not want to share the benefits of MDL centralization.

                                        CONCLUSION

          For these reasons, CIPs respectfully submit that this Court should recognize that,

whether coordinated or consolidated, the Panel order—which centralized the new DAP

cases into an MDL with those already pending before this Court—allows all the parties to

benefit from streamlined MDL procedures. Moreover, the Court should also choose to



    35
         Scarlett Decl., ¶ 3.
    36
     Duryea Compl. (CIPs), No. 18-cv-1776, ECF No. 1 (D. Minn. June 28, 2018); see
also Maplevale Compl. (DPPs), No. 18-cv-1803, ECF No. 1 (D. Minn. June 29, 2018);
Sandee’s Bakery Compl. (CIIPs), No. 18-cv-1891, ECF No. 1 (D. Minn. July 6, 2018).
    37
         Cheney Brothers Compl., No. 21-cv-1373, ECF No. 1 (D. Minn. Feb. 26, 2021).
    38
         Scarlett Decl., Ex. A at 19:13-14.


                                              - 12 -
010736-11/1606715 V1
consolidate the new DAP cases with those already pending, with appropriate allowances

to seek additional discovery specific to their individualized interests (just like the Court

ordered as to the old DAPs).



DATED: August 19, 2021                     HAGENS BERMAN SOBOL SHAPIRO LLP


                                           By:           /s/ Shana E. Scarlett
                                                        SHANA E. SCARLETT
                                           Rio Pierce
                                           715 Hearst Avenue, Suite 202
                                           Berkeley, California 94710
                                           Telephone: (510) 725-3000
                                           Facsimile: (510) 725-3001
                                           shanas@hbsslaw.com
                                           riop@hbsslaw.om

                                           Steve W. Berman
                                           Breanna Van Engelen
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           1301 Second Avenue, Suite 2000
                                           Seattle, Washington 98101
                                           Telephone: (206) 623-7292
                                           Facsimile: (206) 623-0594
                                           steve@hbsslaw.com
                                           breannav@hbsslaw.com

                                           Daniel E. Gustafson (#202241)
                                           Daniel C. Hedlund (#258337)
                                           Michelle J. Looby (#388166)
                                           Joshua J. Rissman (#391500)
                                           GUSTAFSON GLUEK PLLC
                                           120 South 6th Street, Suite 2600
                                           Minneapolis, MN 55402
                                           Telephone: (612) 333-8844
                                           Facsimile: (612) 339-6622
                                           dgustafson@gustafsongluek.com
                                           dhedlund@gustafsongluek.com
                                           mlooby@gustafsongluek.com


                                            - 13 -
010736-11/1606715 V1
                       jrissman@gustafsongluek.com

                       Counsel for Consumer Indirect
                       Purchaser Plaintiffs




                       - 14 -
010736-11/1606715 V1
